department of the treasury internal_revenue_service washington d c tax exempt and somerton nov uniform issue list s e t ep rh tl xxxxxkxkxxkxkxxkkxkxkkxk xxxxxxxxkxxxkkxxkkk xxxxxkxkxkxkkxxkkkx kkk legend taxpayer a xxxxxxxxxxxxxxxxxxkkx ira x xxxxxxxkxxxkxkxkkxxkkxkkkk bank w xxxxxxxxxxxxxkxkxkxxkxkkk bank a xxxxxxxxxkkxxkkxkxkkkkkk amountd xxxxxxxxxxxxxxxxxxxkk date xxxxxxxkxkxxkkxkxkkxkkx kkk date xxxxxxxxxxxxxxxxxxxxxk date xxxxxxxkxxkkxxkkxkkxkkkk dear xxxxxxxx this is in response to your ruling_request dated date as supplemented by correspondence dated date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted in support of the ruling requested taxpayer a under age represents that he received a distribution on date from ira x totaling amount d taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was because he thought that he had days in which to deposit amount d into a new ira account xxxxxxxxxxxxx taxpayer a asserts that ira x which was maintained at bank w matured on date on that day he decided to seek a better investment and withdrew amount d in hopes of rolling it into another ira with higher yields on date taxpayer a deposited the check into his checking account at bank a taxpayer a states that he thought that he had days in which to roll over amount d on date when taxpayer a went to a bank to roll over amount d into a new ira he was informed by bank personnel that the ira funds had to have been rolled over within days of the date amount d was distributed based upon the foregoing facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount d from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual received the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any the time during the 1-year period ending in the day of such receipt such individual received any other amount described in sec_408 from an ira which was not included in gross_income because of the application of sec_408 xxxxxxxxxxxxx sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity and good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 of the code revproc_2003_16 i r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information submitted in this case indicates that taxpayer a withdrew amount d from ira x with the intent to redeposit such funds at a later time into another ira that would yield a better rate of return taxpayer a's failure to accomplish a rollover within the 60-day period was due to his inadvertence in thinking that he had 90-days in which to roll over amount d into another ira the service has the authority to waive the 60-day rollover requirement for a distribution from an ira where the individual failed to complete a rollover to another ira within the 60-day rollover period but was prevented from doing so because of one of the factors enumerated in revproc_2003_16 for example errors committed by a financial_institution death hospitalization postal error incarceration and disability although there was a misunderstanding of the time period to complete a tax-free_rollover the ability to redeposit amount d into an ira within the 60-day rollover period was at all times within the reasonable control of taxpayer a under the circumstances presented in this case the service hereby declines to waive the 60-day rollover requirement with respect to the distribution of amount d from ira x and thus amount d will not be considered a valid rollover_contribution within the meaning of sec_408 of the code because the day rollover requirement was not satisfied no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto xxxxxxxxxxxkx this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions regarding this letter please contact xxxxxxxxxx id number xxxxxxxx at xxxxxxxxxxx please forward all correspondence to se t ep ra t4 sincerely yours phi ob om bv donzell h littlejohn manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
